





BEIGENE, LTD.
SECOND AMENDED AND RESTATED
2016 SHARE OPTION AND INCENTIVE PLAN
SECTION 1.
GENERAL PURPOSE OF THE PLAN; DEFINITIONS

The name of the plan is the BeiGene, Ltd. Second Amended and Restated 2016 Share
Option and Incentive Plan (the “Plan”). The purpose of the Plan is to encourage
and enable the officers, employees, Non-Employee Directors and Consultants of
BeiGene, Ltd. (the “Company”) and its Subsidiaries upon whose judgment,
initiative and efforts the Company largely depends for the successful conduct of
its businesses to acquire a proprietary interest in the Company. It is
anticipated that providing such persons with a direct stake in the Company will
assure a closer identification of their interests with those of the Company and
its shareholders, thereby stimulating their efforts on the Company’s behalf and
strengthening their desire to remain with the Company.
The following terms shall be defined as set forth below:
“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
“Administrator” means either the Board or the compensation committee of the
Board or a similar committee performing the functions of the compensation
committee and which is comprised of not less than two Non‑Employee Directors who
are independent.
“ADSs” means American depositary shares. Each ADS represents 13 Shares.
“ASC 718” means Financial Accounting Standards Board Accounting Standards
Codification Topic 718, Compensation—Stock Compensation.
“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Non-Qualified Share Options, Share Appreciation
Rights, Restricted Share Units, Restricted Share Awards, Unrestricted Share
Awards and Dividend Equivalent Rights.
“Award Certificate” means a written or electronic document setting forth the
terms and provisions applicable to an Award granted under the Plan. Each Award
Certificate is subject to the terms and conditions of the Plan.
“Board” means the Board of Directors of the Company.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.
“Consultant” means any natural person that provides bona fide services to the
Company, and such services are not in connection with the offer or sale of
securities in a capital-raising transaction and do not directly or indirectly
promote or maintain a market for the Company’s securities.
“Dividend Equivalent Right” means an Award entitling the Grantee to receive
credits based on cash dividends that would have been paid on the Shares
specified in the Dividend Equivalent Right (or other award to which it relates)
if such Shares had been issued to and held by the Grantee.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.
“Fair Market Value” of the Shares on any given date means the fair market value
of the Shares determined in good faith by the Administrator; provided, however,
that if the ADSs are admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”), NASDAQ Global Market
or another national securities exchange, the determination shall be made by
reference to market quotations. If there are no market quotations for such date,
the determination shall be made by reference to the last date preceding such
date for which there are market quotations.
“Grantee” is a recipient of an Award under this Plan.
“Non-Employee Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.
“Non-Qualified Share Option” means any Share Option that is not an incentive
share option.
“Option” or “Share Option” means any option to purchase Shares granted pursuant
to Section 5.
“Restricted Shares” means the Shares underlying a Restricted Share Award that
remain subject to a risk of forfeiture or the Company’s right of repurchase.
“Restricted Share Award” means an Award of Restricted Shares subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.
“Restricted Share Units” means an Award of share units subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.
“Sale Event” shall mean (i) the sale of all or substantially all of the assets
of the Company on a consolidated basis to an unrelated person or entity, (ii) a
merger, reorganization or consolidation pursuant to which the holders of the
Company’s outstanding voting power and outstanding Shares immediately prior to
such transaction do not own a majority of the outstanding voting power and
outstanding Shares or other equity interests of the resulting or successor
entity (or its ultimate parent, if applicable) immediately upon completion of
such transaction, (iii) the sale of all of the Shares of the Company to an
unrelated person, entity or group thereof acting in concert, or (iv) any other
transaction in which the owners of the Company’s outstanding voting power
immediately prior to such transaction do not own at least a majority of the
outstanding voting power of the Company or any successor entity immediately upon
completion of the transaction other than as a result of the acquisition of
securities directly from the Company.
“Sale Price” means the value as determined by the Administrator of the
consideration payable, or otherwise to be received by the Company’s
shareholders, per Share pursuant to a Sale Event.
“Shares” means the ordinary shares, par value US$0.0001 per share, of the
Company, subject to adjustments pursuant to Section 3.
“Share Appreciation Right” means an Award entitling the recipient to receive
Shares having a value equal to the excess of the Fair Market Value of the Shares
on the date of exercise over the exercise price of the Share Appreciation Right
multiplied by the number of Shares with respect to which the Share Appreciation
Right shall have been exercised.
“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has at least a 50 percent interest, either directly or
indirectly.
“Unrestricted Share Award” means an Award of Shares free of any restrictions.
SECTION 2.
ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES AND DETERMINE
AWARDS

(a)    Administration of Plan. The Plan shall be administered by the
Administrator.
(b)    Powers of Administrator. The Administrator shall have the power and
authority to grant Awards consistent with the terms of the Plan, including the
power and authority:
(i)    to select the individuals to whom Awards may from time to time be
granted;
(ii)    to determine the time or times of grant, and the extent, if any, of
Non‑Qualified Share Options, Share Appreciation Rights, Restricted Share Awards,
Restricted Share Units, Unrestricted Share Awards and Dividend Equivalent
Rights, or any combination of the foregoing, granted to any one or more
Grantees;
(iii)    to determine the number of Shares to be covered by any Award;
(iv)    to determine and modify from time to time the terms and conditions,
including restrictions, not inconsistent with the terms of the Plan, of any
Award, which terms and conditions may differ among individual Awards and
Grantees, and to approve the forms of Award Certificates;
(v)    to accelerate at any time the exercisability or vesting of all or any
portion of any Award in circumstances involving the Grantee’s death, disability,
retirement or termination of employment, or a change in control (including a
Sale Event);
(vi)    subject to the provisions of Section 5(c), to extend at any time the
period in which Share Options may be exercised; and
(vii)    at any time to adopt, alter and repeal such rules, guidelines and
practices for administration of the Plan and for its own acts and proceedings as
it shall deem advisable; to interpret the terms and provisions of the Plan and
any Award (including related written instruments); to make all determinations it
deems advisable for the administration of the Plan; to decide all disputes
arising in connection with the Plan; and to otherwise supervise the
administration of the Plan.
All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan Grantees.
To the extent required under the rules of any securities exchange or market
system on which the Shares are listed, amendments to the terms of Share Options
granted under the Plan shall be subject to approval by the Company’ shareholders
entitled to vote at a meeting of shareholders.
(c)    Delegation of Authority to Grant Awards. Subject to applicable law, the
Administrator, in its discretion, may delegate to the chairman of the
Compensation Committee of the Board of Directors of the Company all or part of
the Administrator’s authority and duties with respect to the granting of Awards
to individuals who are not subject to the reporting of Section 16 of the
Exchange Act. Subject to applicable law, the Administrator, in its discretion,
may delegate to the Chief Executive Officer and/or Chief Financial Officer of
the Company all or part of the Administrator’s authority and duties with respect
to the granting of Awards to individuals who are not subject to the reporting of
Section 16 of the Exchange Act. Any such delegation by the Administrator shall
include a limitation as to the number of Shares underlying Awards that may be
granted during the period of the delegation and shall contain guidelines as to
the determination of the exercise price and the criteria for exercisability or
vesting. The Administrator may revoke or amend the terms of a delegation at any
time, but such action shall not invalidate any prior actions of the
Administrator’s delegate or delegates that were consistent with the terms of the
Plan
(d)    Award Certificate. Awards under the Plan shall be evidenced by Award
Certificates that set forth the terms, conditions and limitations for each Award
which may include, without limitation, the term of an Award and the provisions
applicable in the event employment or service terminates.
(e)    Indemnification. Neither the Board nor the Administrator, nor any member
of either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and the members of the Board and the Administrator (and any
delegate thereof) shall be entitled in all cases to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, reasonable attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under the Company’s
articles of association or any directors’ and officers’ liability insurance
coverage which may be in effect from time to time and/or any indemnification
agreement between such individual and the Company.
(f)    Foreign Award Recipients. Notwithstanding any provision of the Plan to
the contrary, in order to comply with the laws in other countries in which the
Company and its Subsidiaries operate or have employees or other individuals
eligible for Awards, the Administrator, in its sole discretion, shall have the
power and authority to: (i) determine which Subsidiaries shall be covered by the
Plan; (ii) determine which individuals outside the United States are eligible to
participate in the Plan; (iii) modify the terms and conditions of any Award
granted to individuals outside the United States to comply with applicable
foreign laws; (iv) establish subplans and modify exercise procedures and other
terms and procedures, to the extent the Administrator determines such actions to
be necessary or advisable (and such subplans and/or modifications shall be
attached to this Plan as appendices); provided, however, that no such subplans
and/or modifications shall increase the share limitations contained in Section
3(a); and (v) take any action, before or after an Award is made, that the
Administrator determines to be necessary or advisable to obtain approval or
comply with any local governmental regulatory exemptions or approvals.
Notwithstanding the foregoing, the Administrator may not take any actions
hereunder, and no Awards shall be granted, that would violate the Act or any
other United States securities law, the Code, or any other United States
governing statute or law.
SECTION 3.
SHARES ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

(a)    Shares Issuable. The maximum number of Shares that have been reserved and
available for issuance under the Plan shall be 159,823,772 Shares, of which
58,199,433 Shares are reserved and remain available for issuance (representing
approximately 7.5% (or less) of the issued share capital of the Company as of
December 7, 2018, being the effective date of the approval of this second
amended and restated Plan by the shareholders (the “Amended Effective Date”)).
For purposes of this limitation, the Shares underlying any awards granted under
this Plan or the Company’s 2011 Option Plan (including any grants made prior to
the Amended Effective Date) that are forfeited, canceled, held back upon
exercise of an Option or settlement of an award to cover the exercise price or
tax withholding, reacquired by the Company prior to vesting, satisfied without
the issuance of Shares or otherwise terminated (other than by exercise) shall be
added back to the Shares available for issuance under the Plan, provided that
(i) the Shares reserved and available for issuance under the Plan, the Company’s
2018 Inducement Equity Plan (as amended and restated) and the Company’s 2018
Employee Share Purchase Plan (as amended and restated) shall not exceed
77,236,318 Shares as of the Amended Effective Date, being 10% of the issued
share capital of the Company as of the Amended Effective Date, (ii) where the
Company cancels an Option and issues a new Option to the same Grantee, the issue
of such new Option shall be made only to the extent that there are Shares
reserved and available for issuance excluding the cancelled Option and (iii)
notwithstanding the foregoing, no Shares underlying any Share Options granted
under this Plan or the Company’s 2011 Option Plan (including any grants made
prior to the Amended Effective Date) shall be added back to the Shares available
for issuance under the Plan unless such Share Options have lapsed or otherwise
been terminated in accordance with the terms of the Plan. In the event the
Company repurchases Shares on the open market, such Shares shall not be added to
the Shares available for issuance under the Plan. Subject to such overall
limitations, Shares may be issued up to such maximum number pursuant to any type
or types of Award. The Shares available for issuance under the Plan may be
authorized but unissued Shares or Shares reacquired by the Company.
(b)    Maximum Awards to Independent, Non-Employee Directors. Notwithstanding
anything to the contrary in this Plan, the value of all Awards awarded under
this Plan and all other cash compensation paid by the Company to any
independent, Non-Employee Director in any calendar year shall not exceed US$1
million, provided that such limit shall not apply to the initial awards awarded
under this Plan and all other cash compensation paid by the Company to any new
independent, Non-Employee Director in the first calendar year of such director
joining the Board of Directors. For the purpose of this limitation, the value of
any Award shall be its grant date fair value, as determined in accordance with
ASC 718 or successor provision but excluding the impact of estimated forfeitures
related to service-based vesting provisions.
(c)    Maximum Individual Limit. Unless approved by the Company's shareholders
in general meeting, the total number of Shares issued and to be issued upon the
exercise of Share Options granted and to be granted under the Plan and any other
plan of the Company to a Grantee within any 12-month period shall not exceed 1%
of the Shares in issue at the date of any grant.
(d)    Changes in Shares. Subject to Section 3(e), if, as a result of any
reorganization, recapitalization, reclassification, share dividend, share split,
reverse share split or other similar change in the Company’s share capital, the
outstanding Shares are increased or decreased or are exchanged for a different
number or kind of shares or other securities of the Company, or additional
shares or new or different shares or other securities of the Company or other
non-cash assets are distributed with respect to such Shares or other securities,
or, if, as a result of any merger or consolidation, sale of all or substantially
all of the assets of the Company, the outstanding Shares are converted into or
exchanged for securities of the Company or any successor entity (or a parent or
subsidiary thereof), the Administrator shall make an appropriate or
proportionate adjustment in (i) the maximum number of Shares reserved for
issuance under the Plan, (ii) the number and kind of Shares or other securities
subject to any then outstanding Awards under the Plan, (iii) the repurchase
price, if any, per Share subject to each outstanding Restricted Share Award, and
(iv) the exercise price for each Share subject to any then outstanding Share
Options and Share Appreciation Rights under the Plan, without changing the
aggregate exercise price (i.e., the exercise price multiplied by the number of
Share Options and Share Appreciation Rights) as to which such Share Options and
Share Appreciation Rights remain exercisable. The Administrator shall also make
equitable or proportionate adjustments in the number of Shares subject to
outstanding Awards (other than with respect to Share Options) and the exercise
price and the terms of outstanding Awards to take into consideration cash
dividends paid other than in the ordinary course or any other extraordinary
corporate event. The adjustment by the Administrator shall be final, binding and
conclusive. No fractional Shares shall be issued under the Plan resulting from
any such adjustment, but the Administrator in its discretion may make a cash
payment in lieu of fractional Shares.
(e)    Mergers and Other Transactions. In the case of and subject to the
consummation of a Sale Event, the parties may cause the assumption or
continuation of Awards previously granted by the successor entity, or the
substitution of such Awards with new Awards of the successor entity or its
parent, with appropriate adjustment as to the number and kind of shares and, if
appropriate, the per share exercise prices, as such parties shall agree. To the
extent the parties to such Sale Event do not provide for the assumption,
continuation or substitution of Awards, upon the effective time of the Sale
Event, the Plan and all outstanding Awards granted under this Plan shall
terminate. In such case, except as may be otherwise provided in the relevant
Award Certificate, all Options and Share Appreciation Rights that are not
exercisable immediately prior to the effective time of the Sale Event shall
become fully exercisable as of the effective time of the Sale Event, all other
Awards with time-based vesting, conditions or restrictions shall become fully
vested and nonforfeitable as of the effective time of the Sale Event, and all
Awards with conditions and restrictions relating to the achievement of
performance goals may become vested and nonforfeitable in connection with a Sale
Event in the Administrator’s discretion or to the extent specified in the
relevant Award Certificate. In the event of such termination, (i) the Company
shall have the option (in its sole discretion) to make or provide for a payment,
in cash or in kind, to the Grantees holding Options and Share Appreciation
Rights, in exchange for the cancellation thereof, in an amount equal to the
difference between (A) the Sale Price multiplied by the number of Shares subject
to outstanding Options and Share Appreciation Rights (to the extent then
exercisable at prices not in excess of the Sale Price) and (B) the aggregate
exercise price of all such outstanding Options and Share Appreciation Rights; or
(ii) each Grantee shall be permitted, within a specified period of time prior to
the consummation of the Sale Event as determined by the Administrator, to
exercise all outstanding Options and Share Appreciation Rights (to the extent
then exercisable) held by such Grantee. The Company shall also have the option
(in its sole discretion) to make or provide for a payment, in cash or in kind,
to the Grantees holding other Awards in an amount equal to the Sale Price
multiplied by the number of vested Shares under such Awards.
SECTION 4.
ELIGIBILITY

Grantees under the Plan will be such full- or part-time officers and other
employees, Non‑Employee Directors and Consultants of the Company and its
Subsidiaries as are selected from time to time by the Administrator in its sole
discretion.
SECTION 5.
SHARE OPTIONS

(a)    Award of Share Options. The Administrator may grant Share Options under
the Plan. Any Share Option granted under the Plan shall be in such form as the
Administrator may from time to time approve. Share Options granted under the
Plan are Non-Qualified Share Options.
Share Options granted pursuant to this Section 5 shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable. If the Administrator so determines, Share Options may be
granted in lieu of cash compensation at the optionee’s election, subject to such
terms and conditions as the Administrator may establish.
(b)    Exercise Price. The exercise price per Share covered by a Share Option
granted pursuant to this Section 5 shall be determined by the Administrator at
the time of grant but shall not be less than the higher of: (i) the Fair Market
Value of a Share on the date of grant; and (ii) the average Fair Market Value of
the Shares for the five business days immediately preceding the day of grant.
(c)    Option Term. The term of each Share Option shall be fixed by the
Administrator, but no Share Option shall be exercisable more than ten years
after the date the Share Option is granted. Any Share Option granted but not
exercised by the end of its option term will automatically lapse and be
cancelled.
(d)    Exercisability; Rights of a Shareholder. Share Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Administrator at or after the grant date. The Administrators
may determine at the time of grant any minimum period(s) for which a Share
Option must be held and/or any minimum performance target(s) that must be
achieved, before the Share Option can be exercised in whole or in part, and may
include at the discretion of the Administrators such other terms either on a
case by case basis or generally. The Administrator may at any time accelerate
the exercisability of all or any portion of any Share Option. An optionee shall
have the rights of a shareholder only as to Shares acquired upon the exercise of
a Share Option and not as to unexercised Share Options. Accordingly, an optionee
shall not have any voting rights, or rights to participate in any dividends or
distributions (including those arising on a liquidation of the Company) declared
or recommended or resolved to be paid to the shareholders on the register of
members of the Company on a date prior to the name of such optionee being
registered on such register.
(e)    Method of Exercise. Share Options may be exercised in whole or in part,
by giving written or electronic notice of exercise to the Company, specifying
the number of Shares to be purchased. Payment of the purchase price may be made
by one or more of the following methods except to the extent otherwise provided
in the option award certificate:
(i)    In cash, by certified or bank check or other instrument acceptable to the
Administrator;
(ii)    Through the delivery (or attestation to the ownership following such
procedures as the Company may prescribe (“attestation method”)) of Shares that
are not then subject to restrictions under any Company plan. Such surrendered
Shares shall be valued at Fair Market Value on the exercise date;
(iii)    By the optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company for the
purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Company shall prescribe as a condition of such payment procedure; or
(iv)    If permitted by the Administrator, by a “net exercise” arrangement
pursuant to which the Company will reduce the number of Shares issuable upon
exercise by the largest whole number of shares with a Fair Market Value that
does not exceed the aggregate exercise price.
Payment instruments will be received subject to collection. The transfer to the
optionee on the records of the Company or of the transfer agent of the Shares to
be purchased pursuant to the exercise of a Share Option will be contingent upon
receipt from the optionee (or a purchaser acting in his stead in accordance with
the provisions of the Share Option) by the Company of the full purchase price
for such Shares and the fulfillment of any other requirements contained in the
option award certificate or applicable provisions of laws (including the
satisfaction of any withholding taxes that the Company is obligated to withhold
with respect to the optionee). In the event an optionee chooses to pay the
purchase price by previously-owned Shares through the attestation method, the
number of Shares transferred to the optionee upon the exercise of the Share
Option shall be net of the number of attested Shares. In the event that the
Company establishes, for itself or using the services of a third party, an
automated system for the exercise of Share Options, such as a system using an
internet website or interactive voice response, then the paperless exercise of
Share Options may be permitted through the use of such an automated system.
SECTION 6.
SHARE APPRECIATION RIGHTS

(a)    Award of Share Appreciation Rights. The Administrator may grant Share
Appreciation Rights under the Plan. A Share Appreciation Right is an Award
entitling the recipient to receive Shares having a value equal to the excess of
the Fair Market Value of a Share on the date of exercise over the exercise price
of the Share Appreciation Right multiplied by the number of Shares with respect
to which the Share Appreciation Right shall have been exercised.
(b)    Exercise Price of Share Appreciation Rights. The exercise price of a
Share Appreciation Right shall not be less than 100 percent of the Fair Market
Value of the Shares on the date of grant in the case of any grant to a Grantee
who is subject to U.S. income tax.
(c)    Grant and Exercise of Share Appreciation Rights. Share Appreciation
Rights may be granted by the Administrator independently of any Share Option
granted pursuant to Section 5 of the Plan.
(d)    Terms and Conditions of Share Appreciation Rights. Share Appreciation
Rights shall be subject to such terms and conditions as shall be determined by
the Administrator at the time of the grant. Such terms and conditions may differ
among individual Awards and Grantees. The term of a Share Appreciation Right may
not exceed ten years.
SECTION 7.
RESTRICTED SHARE AWARDS

(a)    Nature of Restricted Share Awards. The Administrator may grant Restricted
Share Awards under the Plan. A Restricted Share Award is any Award of Restricted
Shares subject to such restrictions and conditions as the Administrator may
determine at the time of grant. Conditions may be based on continuing employment
(or other service relationship) and/or achievement of pre-established
performance goals and objectives. The terms and conditions of each such Award
shall be determined by the Administrator, and such terms and conditions may
differ among individual Awards and Grantees.
(b)    Rights as a Shareholder. Upon the grant of a Restricted Share Award and
payment of the purchase price, if any, subject to the restrictions and
conditions set forth in the award certificate, a Grantee shall have all the
rights of a shareholder with respect to Restricted Shares, including the voting
of the Restricted Shares and receipt of dividends; provided that cash dividends,
shares and any other property (other than cash) distributed as a dividend or
otherwise with respect to any Restricted Share Award that vests based on
achievement of performance goals shall either (i) not be paid or credited or
(ii) be accumulated, shall be subject to restrictions and risk of forfeiture to
the same extent as the Restricted Shares with respect to which such cash, shares
or other property has been distributed and shall be paid at the time such
restrictions and risk of forfeiture lapse. Unless the Administrator shall
otherwise determine, (i) uncertificated Restricted Shares shall be accompanied
by a notation on the records of the Company or the transfer agent to the effect
that they are subject to forfeiture until such Restricted Shares are vested as
provided in Section 7(d), and (ii) certificated Restricted Shares shall remain
in the possession of the Company until such Restricted Shares are vested as
provided in Section 7(d), and the Grantee shall be required, as a condition of
the grant, to deliver to the Company such instruments of transfer as the
Administrator may prescribe.
(c)    Restrictions. Restricted Shares may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
in the Restricted Share Award Certificate. Except as may otherwise be provided
by the Administrator either in the Award Certificate or, subject to Section 15,
in writing after the Award is issued, if a Grantee’s employment (or other
service relationship) with the Company and its Subsidiaries terminates for any
reason, any Restricted Shares that have not vested at the time of termination
shall automatically and without any requirement of notice to such Grantee from
or other action by or on behalf of, the Company be deemed to have been
reacquired by the Company at its original purchase price (if any) from such
Grantee or such Grantee’s legal representative simultaneously with such
termination of employment (or other service relationship), and after the
reacquisition shall cease to represent any ownership of the Company by the
Grantee or rights of the Grantee as a shareholder. Following such deemed
reacquisition of Restricted Shares that are represented by physical
certificates, a Grantee shall surrender such certificates to the Company upon
request without consideration.
(d)    Vesting of Restricted Shares. The Administrator at the time of grant
shall specify the date or dates and/or the performance goals, objectives and
other conditions on which the non-transferability of the Restricted Shares and
the Company’s right of repurchase or forfeiture shall lapse. Subsequent to such
date or dates and/or the achievement of such performance goals, objectives and
other conditions, the shares as to which the Company’s right of repurchase or
forfeiture has lapsed shall no longer be Restricted Shares and shall be deemed
“vested.”
SECTION 8.
RESTRICTED SHARE UNITS

(a)    Nature of Restricted Share Units. The Administrator may grant Restricted
Share Units under the Plan. A Restricted Share Unit is an Award of share units
that may be settled in Shares upon the satisfaction of such restrictions and
conditions at the time of grant. Conditions may be based on continuing
employment (or other service relationship) and/or achievement of pre-established
performance goals and objectives, subject to compliance to Section 457A of the
Code (if applicable). The terms and conditions of each such Award shall be
determined by the Administrator, and such terms and conditions may differ among
individual Awards and Grantees. At the end of the vesting period, the Restricted
Share Units, to the extent vested, shall be settled in the form of Shares.
(b)    Rights as a Shareholder. A Grantee shall have the rights as a shareholder
only as to Shares acquired by the Grantee upon settlement of Restricted Share
Units; provided, however, that the Grantee may be credited with Dividend
Equivalent Rights with respect to the share units underlying his Restricted
Share Units, subject to the provisions of Section 10 and such terms and
conditions as the Administrator may determine. Cash dividends, shares and any
other property (other than cash) distributed as a dividend or otherwise with
respect to any Restricted Share Unit that vests based on achievement of
performance goals shall either (i) not be paid or credited or (ii) be
accumulated, shall be subject to restrictions and risk of forfeiture to the same
extent as the Restricted Share Units with respect to which such cash, share or
other property has been distributed and shall be paid at the time such
restrictions and risk of forfeiture lapse.
(c)    Termination. Except as may otherwise be provided by the Administrator
either in the Award Certificate or, subject to Section 15, in writing after the
Award is issued, a Grantee’s right in all Restricted Share Units that have not
vested shall automatically terminate upon the Grantee’s termination of
employment (or cessation of service relationship) with the Company and its
Subsidiaries for any reason.
SECTION 9.
UNRESTRICTED SHARE AWARDS

Grant or Sale of Unrestricted Shares. The Administrator may grant (or sell at
par value or such higher purchase price determined by the Administrator) an
Unrestricted Share Award under the Plan. An Unrestricted Share Award is an Award
pursuant to which the Grantee may receive Shares free of any restrictions under
the Plan. Unrestricted Share Awards may be granted in respect of past services
or other valid consideration, or in lieu of cash compensation due to such
Grantee.
SECTION 10.
DIVIDEND EQUIVALENT RIGHTS

(a)    Dividend Equivalent Rights. The Administrator may grant Dividend
Equivalent Rights under the Plan. A Dividend Equivalent Right is an Award
entitling the Grantee to receive credits based on cash dividends that would have
been paid on the Shares specified in the Dividend Equivalent Right (or other
Award to which it relates) if such Shares had been issued to the Grantee. A
Dividend Equivalent Right may be granted to any Grantee as a component of an
award of Restricted Share Units or as a freestanding award. The terms and
conditions of Dividend Equivalent Rights shall be specified in the Award
Certificate. Dividend equivalents credited to the holder of a Dividend
Equivalent Right shall be paid currently. Dividend Equivalent Rights may be
settled in cash or Shares or a combination of cash and Shares. A Dividend
Equivalent Right granted as a component of an Award of Restricted Share Units
shall provide that such Dividend Equivalent Right shall be settled only upon
settlement or payment of, or lapse of restrictions on, such other Award, and
that such Dividend Equivalent Right shall expire or be forfeited or annulled
under the same conditions as such other Award.
(b)    Termination. Except as may otherwise be provided by the Administrator
either in the Award Certificate or, subject to Section 15, in writing after the
Award is issued, a Grantee’s rights in all Dividend Equivalent Rights shall
automatically terminate upon the Grantee’s termination of employment (or
cessation of service relationship) with the Company and its Subsidiaries for any
reason.
SECTION 11.
TRANSFERABILITY OF AWARDS

(a)    Transferability. Except as provided in Section 11(b), during a Grantee’s
lifetime, his or her Awards shall be exercisable only by the Grantee, or by the
grantee’s legal representative or guardian in the event of the Grantee’s
incapacity. No Awards shall be sold, assigned, transferred or otherwise
encumbered or disposed of by a Grantee other than by will or by the laws of
descent and distribution or pursuant to a domestic relations order. No Awards
shall be subject, in whole or in part, to attachment, execution, or levy of any
kind, and any purported transfer in violation of this Section 11(a) shall be
null and void.
(b)    Administrator Action. Notwithstanding Section 11(a), the Administrator,
in its discretion, may permit either in the Award Certificate for a given Award
or by subsequent written approval the Grantee to transfer Non-Qualified Share
Options to the Grantee’s immediate family members, to trusts for the benefit of
such family members, or to partnerships in which such family members are the
only partners, provided that the transferee agrees in writing with the Company
to be bound by all of the terms and conditions of this Plan and the applicable
Award. In no event may an Award be transferred by a Grantee for value.
(c)    Family Member. For purposes of Section 11(b), “family member” shall mean
a Grantee’s child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the grantee’s household (other than a
tenant of the Grantee), a trust in which these persons (or the Grantee) have
more than 50 percent of the beneficial interest, a foundation in which these
persons (or the Grantee) control the management of assets, and any other entity
in which these persons (or the Grantee) own more than 50 percent of the voting
interests.
(d)    Designation of Beneficiary. To the extent permitted by the Company, each
Grantee to whom an Award has been made under the Plan may designate a
beneficiary or beneficiaries to exercise any Award or receive any payment under
any Award payable on or after the Grantee’s death. Any such designation shall be
on a form provided for that purpose by the Administrator and shall not be
effective until received by the Administrator. If no beneficiary has been
designated by a deceased Grantee, or if the designated beneficiaries have
predeceased the Grantee, the beneficiary shall be the Grantee’s estate.
SECTION 12.
TAX WITHHOLDING

(a)    Payment by Grantee. Each Grantee shall, no later than the date as of
which the value of an Award or of any Shares or cash received under the Award
first becomes includable in the gross income of the Grantee for income,
employment or other tax purposes, pay to the Company or a Subsidiary, or make
arrangements satisfactory to the Administrator regarding payment of, any taxes
of any kind required by law to be withheld by the Company or a Subsidiary with
respect to such income. The Company and its Subsidiaries shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the Grantee. The Company’s obligation to deliver
evidence of book entry (or share certificates) to any Grantee is subject to and
conditioned on tax withholding obligations being satisfied by the Grantee.
(b)    Payment in Shares. Subject to approval by the Administrator, a Grantee
may elect to have the Company’s or Subsidiary’s minimum required tax withholding
obligation satisfied, in whole or in part, by authorizing the Company to
withhold from Shares to be issued pursuant to any Award a number of Shares with
an aggregate Fair Market Value (as of the date the withholding is effected) that
would satisfy the withholding amount due. The Administrator may also require
Awards to be subject to mandatory share withholding up to the required
withholding amount. For purposes of share withholding, the Fair Market Value of
withheld Shares shall be determined in the same manner as the value of the
Shares includible in income of the Grantees.
SECTION 13.
TERMINATION OF EMPLOYMENT, TRANSFER, LEAVE OF ABSENCE, ETC.

(a)    Termination of Employment. If the Grantee’s employer ceases to be a
Subsidiary, the Grantee shall be deemed to have terminated employment for
purposes of the Plan.
(b)    For purposes of the Plan, the following events shall not be deemed a
termination of employment:
(i)    a transfer to the employment of the Company from a Subsidiary or from the
Company to a Subsidiary, or from one Subsidiary to another; or
(ii)    an approved leave of absence for military service or sickness, or for
any other purpose approved by the Company, if the employee’s right to
re-employment is guaranteed either by a statute or by contract or under the
policy pursuant to which the leave of absence was granted or if the
Administrator otherwise so provides in writing.
SECTION 14.
AMENDMENTS AND TERMINATION

The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall adversely affect rights under any outstanding Award without the holder’s
consent. Except as provided in Section 3(c) or 3(d), without prior shareholder
approval, in no event may the Administrator exercise its discretion to reduce
the exercise price of outstanding Share Options or Share Appreciation Rights or
effect repricing through cancellation and re-grants or cancellation of Share
Options or Share Appreciation Rights in exchange for cash or other Awards. To
the extent required under the rules of any securities exchange or market system
on which the Shares are listed, Plan amendments shall be subject to approval by
the Company shareholders entitled to vote at a meeting of shareholders. Nothing
in this Section 14 shall limit the Administrator’s authority to take any action
permitted pursuant to Section 3(d) or 3(e).
In the event that the Plan is terminated while any Share Option remains
outstanding and unexercised, the provisions of this Plan shall remain in full
force to the extent necessary to give effect to the exercise of any such Share
Option.
SECTION 15.
STATUS OF PLAN

With respect to the portion of any Award that has not been exercised and any
payments in cash, Shares or other consideration not received by a Grantee, a
Grantee shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards. In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Shares or make payments with respect to Awards, provided
that the existence of such trusts or other arrangements is consistent with the
foregoing sentence.
SECTION 16.
GENERAL PROVISIONS

(a)    No Distribution. The Administrator may require each person acquiring
Shares pursuant to an Award to represent to and agree with the Company in
writing that such person is acquiring the Shares without a view to their
distribution.
(b)    Delivery of Share Certificates. Share certificates to Grantees under this
Plan shall be deemed delivered for all purposes when the Company or a share
transfer agent of the Company has mailed such certificates to the Grantee at the
Grantee’s last known address on file with the Company. Uncertificated Shares
shall be deemed delivered for all purposes when the Company or a share transfer
agent of the Company shall have given to the Grantee by electronic mail (with
proof of receipt) or by mail to the Grantee at the Grantee’s last known address
on file with the Company, notice of issuance and recorded the issuance in its
records (which may include electronic “book entry” records). Notwithstanding
anything to the contrary in this Plan, the Company shall not be required to
issue or deliver any certificates evidencing Shares pursuant to the exercise of
any Award, unless and until the Administrator has determined, with advice of
counsel (to the extent the Administrator deems such advice necessary or
advisable), that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authorities and, if
applicable, the requirements of any exchange on which the Shares or ADSs are
listed, quoted or traded. All share certificates delivered pursuant to the Plan
shall be subject to any stop-transfer orders and other restrictions as the
Administrator deems necessary or advisable to comply with federal, state or
foreign jurisdiction, securities or other laws, rules and quotation system on
which the Shares or ADSs are listed, quoted or traded. The Administrator may
place legends on any share certificate to reference restrictions applicable to
the Shares. In addition to the terms and conditions of this Plan, the
Administrator may require that an individual make such reasonable covenants,
agreements, and representations as the Administrator, in its discretion, deems
necessary or advisable in order to comply with any such laws, regulations, or
requirements. The Administrator shall have the right to require any individual
to comply with any timing or other restrictions with respect to the settlement
or exercise of any Award, including a window-period limitation, as may be
imposed in the discretion of the Administrator.
(c)    Shareholder Rights. Until the name of the Grantee appears in the register
of members of the Company, which is prima facie evidence that the Grantee is a
shareholder of the Company, no right to vote or receive dividends or any other
rights of a shareholder will exist with respect to Shares to be issued in
connection with an Award, notwithstanding the exercise of a Share Option or any
other action by the Grantee with respect to an Award.
(d)    Other Compensation Arrangements; No Employment Rights. Nothing contained
in this Plan shall prevent the Board from adopting other or additional
compensation arrangements, including trusts, and such arrangements may be either
generally applicable or applicable only in specific cases. The adoption of this
Plan and the grant of Awards do not confer upon any employee any right to
continued employment with the Company or any Subsidiary.
(e)    Trading Policy Restrictions. Option exercises and other Awards under the
Plan shall be subject to the Company’s insider trading policies and procedures,
as in effect from time to time.
(f)    Clawback Policy. Awards under the Plan shall be subject to the Company’s
clawback policy, as in effect from time to time.
SECTION 17.
EFFECTIVE DATE OF PLAN

The 2016 Share Option and Incentive Plan became effective immediately prior to
the effectiveness of the Company’s registration statement relating to its
initial public offering in the United States, following shareholder approval in
accordance with the law of the Cayman Islands and the Company’s articles of
association, and this Second Amended and Restated 2016 Share Option and
Incentive Plan shall become effective upon shareholder approval in accordance
with the law of the Cayman Islands and the Company’s articles of association. No
grants of Share Options and other Awards may be made under this Plan after
November 7, 2028.
SECTION 18.
GOVERNING LAW

This Plan and all Awards and actions taken under them shall be governed by, and
construed in accordance with, the laws of the Cayman Islands. In relation to any
proceeding arising out of or in connection with this Plan, the Company and the
Grantees irrevocably submit to the exclusive jurisdiction of the Cayman Islands
courts.
DATE APPROVED BY BOARD OF DIRECTORS: January 14, 2016
DATE APPROVED BY SHAREHOLDERS: January 14, 2016
DATE OF APPROVAL OF AMENDED AND RESTATED PLAN BY BOARD OF DIRECTORS: August 7,
2018
DATE OF APPROVAL OF SECOND AMENDED AND RESTATED PLAN BY BOARD OF DIRECTORS:
November 7, 2018
DATE APPROVAL OF SECOND AMENDED AND RESTATED PLAN BY SHAREHOLDERS: December 7,
2018



